On August 14, 1943, appellant filed a notice of appeal to the Board of Tax Appeals from an order of the Tax Commissioner denying an application for reassessment of a sales tax assessment and penalty theretofore made by the commissioner.
The board dismissed the appeal for the reason that the notice was not filed, as required by Section 5611, General Code, within 30 days after the final determination of the Tax Commissioner. The entry of the Board of Tax Appeals dismissing the appeal was dated April 6, 1944.
On July 14, 1944, appellant filed in this court a notice of appeal from the decision of the Board of Tax Appeals and thereafter the appellees filed a motion to dismiss for the reason that this court is without jurisdiction to entertain the appeal which was not taken within 30 days after the date of the decision of the Board of Tax Appeals.
Counsel for appellant contends that the Board of Tax Appeals did not give to appellant notice by registered mail of the entry of April 6, 1944, but admits that on May 14, 1944, notice of the action of the board was received by appellant and counsel. *Page 232 
More than 30 days had elapsed before an appeal was perfected to this court.
Section 5611-2, General Code, authorizing appeals to this court, provides that "Such appeals shall be taken within thirty days after the date of the entry of the decision of the Board of Tax Appeals on the journal of its proceedings * * *."
Notice of appeal in the present proceeding not having been filed within the 30 days prescribed by that section, the appeal is dismissed.
Appeal dismissed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, BELL, WILLIAMS and TURNER, JJ., concur. *Page 233